Dismissed and Memorandum Opinion filed September 4, 2003








Dismissed and Memorandum Opinion filed September 4,
2003.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00850-CV
____________
 
APPROXIMATELY $14,880.00, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 55th District
Court
Harris County, Texas
Trial Court Cause No. 03-10183
 

 
M
E M O R A N D U M   O P I N I O N
This is an appeal from a judgment in a civil forfeiture
proceeding signed April 28, 2003.  On
August 21, 2003, appellant, Diana Gonzalez, filed a motion to dismiss the
appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed September 4, 2003.
Panel consists of Chief Justice
Brister and Justices Anderson and Seymore.